Citation Nr: 0104290	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-20 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for squamous cell skin 
cancers and cataracts as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The appeal was docketed at the Board in 1999.  A hearing was 
held before the undersigned Member of the Board at the RO in 
March 2000.


FINDING OF FACT

Neither squamous cell skin cancers nor cataracts are 
etiologically related to the veteran's exposure to ionizing 
radiation during service.  


CONCLUSION OF LAW

Neither squamous cell skin cancers nor cataracts are a result 
of exposure to ionizing radiation in service.  38 U.S.C.A. 
§ 1112 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.309, 3.311 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Copies of 
all indicated treatment records, bearing on each disability 
at issue in the appeal, have been obtained.

The veteran asserts that he developed squamous cell skin 
cancers and cataracts as a direct result of his exposure to 
ionizing radiation in service while involved in the 
occupation of Nagasaki, Japan, in late 1945, just several 
months after an atomic bomb had been dropped on such city.  
In this regard, the record reflects that in the 1990's the 
veteran was assessed as having, and underwent the excision 
of, skin cancers to include basal cell carcinoma on his back 
and squamous cell carcinoma on his face.  He was also, 
apparently in 1995, assessed as having cataracts involving 
each eye, which were surgically removed in September 1995.

Under the law, when it has been determined that a veteran has 
been exposed to ionizing radiation as a result of 
participation in the occupation of Nagasaki, Japan, from 
September 1945 to July 1946, and the veteran subsequently 
develops a potentially radiogenic disease to include skin 
cancer which first became manifest five years or more after 
exposure and posterior subcapsular cataracts which first 
became manifest six months or more after exposure, the claim 
will be referred to the Under Secretary for Benefits (USB) 
for further consideration.  The USB is to consider each 
aspect of the claim with reference to specified factors and 
may request an advisory opinion from the Under Secretary for 
Health; if, after this consideration, the USB determines that 
there is no reasonable possibility that the pertinent disease 
resulted from radiation exposure in service, the USB shall so 
inform the RO in writing, setting forth the rationale for the 
conclusion.  38 C.F.R.   § 3.311.

A June 1998 statement from the Defense Special Weapons Agency 
(DSWA) reflects that the veteran was present in the Nagasaki 
area (as defined by VA) from December 1 to December 27, 1945.  
The DSWA further indicated that a scientific dose 
reconstruction entitled Radiation Dose Reconstruction U.S. 
Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946 
(DNA 5512F) determined that the maximum possible dose that 
might have been received by any individual who was at either 
Hiroshima or Nagasaki for the full duration of the American 
occupation (September 1945 to June 1946 for Nagasaki), under 
all possible "worst case" assumptions, from external 
radiation, inhalation and ingestion was "less than one rem."  
It was considered probable that the great majority of 
servicemen assigned to the Hiroshima or Nagasaki occupation 
forces received no radiation exposure whatsoever and that the 
highest dose received by anyone was "a few tens of millirem."  

The Board notes that skin cancer and subcapsular cataracts 
are each listed as a "radiogenic disease" under the 
provisions of 38 C.F.R. § 3.311(b)(2).  A radiation review 
opinion under 38 C.F.R. § 3.311 was requested in June 1998 
from the VA Director of Compensation and Pension Service.  
According to a July 1999 report from the Chief Public Health 
and Environmental Hazards Officer (CPH), skin cancer has 
usually been "attributed to ionizing radiation at high doses, 
e.g., several hundred rads", and that "[e]xcess numbers of 
basal cell cancers also have been reported in skin which 
received estimated doses of 9-12 rads in margins of 
irradiated areas", citing Health Effects of Exposure to Low 
Levels of Ionizing Radiation (BEIR V), 1990, pages 325-327.  
The report from the CHP further noted that, according to 
information in BEIR V, 1990, page 363, "the threshold dose of 
radiation resulting in lens opacities in atomic bomb 
survivors was about 60-150 rads while the threshold for 
persons treated with X-rays to the eye is about 200-500 
rads."  In light of the foregoing, the CHP was of the opinion 
that it was "unlikely that the veteran's squamous cell skin 
cancers or cataracts [could] be attributed to exposure to 
ionizing radiation in service."  In a memorandum dated the 
following month, following a review of the evidence in its 
entirety, the VA Compensation and Pension Service Director 
indicated that it was his opinion "that there [was] no 
reasonable possibility that the veteran's" claimed 
disabilities were the result of his inservice radiation 
exposure.

In a personal hearing held at the RO in March 2000, the 
veteran testified in support of his claim.  He emphasized 
that, inasmuch as he had a family history which was free of 
cancer and because he had no post-service exposure to 
radiation, he could think of no cause for his claimed 
disabilities other than his inservice exposure to ionizing 
radiation.  

In considering the veteran's claim for service connection on 
a radiation basis for squamous cell skin cancers and for 
cataracts, the Board observes that the above-addressed 
opinion of the CPH is thorough and well reasoned.  Further, 
the Board notes that neither skin cancer nor cataracts are 
among the diseases subject to presumptive service connection 
under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Except for an April 2000 submission from a VA 
physician which is addressed immediately hereinbelow, the 
opinion of the CHP is the lone item of evidence addressing 
whether the veteran's squamous cell skin cancers or cataracts 
are related to his exposure to ionizing radiation in service.  
Such opinion is clearly against each aspect of the veteran's 
claim.  The Board notes, moreover, that the CPH considered 
the pertinent facts in the case and supported her conclusion 
with the results of pertinent research.  Given the foregoing, 
then, the Board is constrained to conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for squamous cell skin cancers and for 
cataracts as a result of exposure to ionizing radiation.  
38 U.S.C.A. § 1112; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 3.309, 
3.311.

As alluded to in the preceding paragraph, the Board is 
cognizant of an April 2000 submission from a VA physician 
wherein he indicated that, at least with respect to the 
veteran's skin cancer, he "[could] not state whether" such 
disease was related to the veteran's inservice exposure to 
ionizing radiation.  As to the foregoing opinion, however, 
the Board would point out that a physician's opinion which is 
to the effect that he cannot give an affirmative or negative 
answer as to whether there is a causal relationship between a 
given disease and a claimant's period of service essentially 
amounts to "non-evidence".  See Perman v. Brown, 5 Vet. App. 
237, 241 (1993).  

Finally, as noted above, in a personal hearing held at the RO 
in March 3000, the veteran advanced the opinion that, 
inasmuch as he had a family history which was free of cancer 
and because he had no post-service exposure to radiation, he 
could think of no cause for his claimed disabilities other 
than his inservice exposure to ionizing radiation.  However, 
while the Board is sensitive to the veteran's view in the 
foregoing regard, it would respectfully point out that he is, 
as a lay person, not competent to provide an opinion which 
requires medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  


ORDER

Service connection for squamous cell skin cancers and 
cataracts as a result of exposure to ionizing radiation is, 
in each instance, denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

